DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Modarres et al. (US 2018/0056867 A1, hereinafter Modarres) in view of Hong et al. (US 2017/0357361 A1, hereinafter Hong).

Regarding claim 1, Modarres teaches:
A system for interactions with an autonomous vehicle, the system comprising:
a proprioceptive device (see at least Fig. 1; [0033], disclosing input/output devices 130,  i.e. a proprioceptive device including a haptic output device 160); and
a controller (see at least [0034], disclosing a processor 110, i.e. a controller) configured to:
detect a first condition external to the autonomous vehicle (see at least [0048], disclosing the system is configured to monitor environmental information, i.e. information external to the vehicle; see also fig. 4B; [0051], disclosing detecting an approaching vehicle, i.e. a first condition that is a vehicle is approaching);
generate a first proprioceptive output in response to the first condition (see at least [0051], disclosing as a vehicle in the right lane approaches, the haptic output device may increase deformation, i.e. a proprioceptive output),  the first proprioceptive output changing a shape of the proprioceptive device (see at least [0039], disclosing haptic feedback is created through methods such as deformation, i.e. a shape of the device is changed, or kinesthetic feedback);
receive a first input force from the proprioceptive device (see at least [0037], disclosing a sensor 150 that includes an FSR sensor which measures input force. The input/output devices 130 includes the sensor 150, as shown in Fig. 1);
determine a first user input based on the first input force (see at least [0048], disclosing sending a haptic command based on user input, such as pressure information);…
Modarres does not explicitly teach:
and based on the first user input, cause the autonomous vehicle to perform a navigation action.
However, in the same field of endeavor, vehicle control, Hong teaches:
and based on the first user input, cause the autonomous vehicle to perform a navigation action (see at least [0454], disclosing in response to the intensity of the touch force input, the vehicle may decelerate; see also [0359]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Modarres to incorporate control based on input force detection, as taught by Hong.   One would have been motivated to make this modification in order to provide a user with an optional form of control that operates similarly as an actual brake, as taught by Hong in at least [0352], this increasing user convenience

Regarding claim 2, modified Modarres teaches:
The system of claim 1, wherein the controller is further configured to: detect a change of the first condition to a second condition external to the autonomous vehicle (Modarres: see at least Fig. 4B; [0051], disclosing detecting a vehicle v2 becoming farther away, i.e. a second condition changed from a first condition of the vehicle v2 approaching) 
generate a second proprioceptive output in response to the second condition, the second proprioceptive output changing the shape of the proprioceptive device (Modarres: see at least Fig. 4B; [0051], disclosing the amount of deformation, i.e. changing the shape, may increase in response to detection of a second vehicle v3 getting closer to the vehicle v1).
The examiner notes Modarres does not explicitly teach the exact situation where the change to the second condition is cause by the performance of the navigation action.  However, as would be understood by one of ordinary skill in the art, this situation would naturally occur in the instance where the vehicle v1 were to decelerate based on user input, as taught by Hong.   One would have been motivated to make this modification in order to provide a user with an optional form of control that operates similarly as an actual brake, as taught by Hong in at least [0352], this increasing user convenience.

Regarding claim 3, modified Modarres teaches:
The system of claim 1, further comprising a surface configured to support a body part (Modarres: see at least Fig. 3B, disclosing a seat S, i.e. at least a surface that supports a body part; see also [0049]).

Regarding claim 4, modified Modarres teaches:
The system of claim 3, wherein the proprioceptive device comprises a plurality of movable elements proximate the surface (Modarres: see at least Fig. 7B, element 710; [0055], disclosing haptic devices, i.e. first movable elements, located on the right side of the driver's seat S; Fig. 9B, element 910, [0055], disclosing haptic devices, i.e. second movable elements, located on the left side of the driver's seat S;).

Regarding claim 5, modified Modarres teaches:
The system of claim 4, wherein the plurality of movable elements includes one or more first movable elements and one or more second movable elements, and wherein the surface is disposed between the one or more first movable elements and the one or more second movable elements (Modarres: see at least Fig. 7B, element 710; [0055], disclosing haptic devices, i.e. first movable elements, located on the right side of the driver's seat S;  Fig. 9B, element 910, [0055], disclosing haptic devices, i.e. second movable elements, located on the left side of the driver's seat S).

Regarding claim 7, modified Modarres teaches:
The system of claim 1, wherein: the proprioceptive device includes one or more first movable elements that are configured to generate the first proprioceptive output (Modarres: see at least Fig. 7B, element 710; [0055], disclosing haptic devices, i.e. first movable elements, located on the right side of the driver's seat S; [0039], disclosing haptic feedback is created through methods such as deformation, i.e. a proprioceptive output);
one or more second movable elements (Fig. 9B, element 910, [0055], disclosing haptic devices, i.e. second movable elements, located on the left side of the driver's seat S) that are configured to generate a second proprioceptive output in response to a second condition (Modarres: [0051], disclosing the amount of deformation, i.e. changing the shape, may decrease in response to detection of a second vehicle v3 moving away from the vehicle v1);
and the second proprioceptive output changes a shape of the proprioceptive device (Modarres: see at least [0049, 0051], disclosing deformation/shape change haptic effects).

Regarding claim 8, modified Modarres teaches:
The system of claim 7, wherein the controller is further configured to receive a second input force from the one or more second movable elements (Modarres: see at least [0037], disclosing measuring the magnitude of touch pressure between the user's body and various parts of the vehicle).

Regarding claim 9, modified Modarres teaches:
The system of claim 1, wherein the proprioceptive device includes an actuator configured to generate a first force against or move a first portion of a body part in a first direction (Modarres: see at least [0039]; [0055]; Figs. 7B, 8B, and 9B, disclosing an actuator that provides kinesthetic feedback, i.e. a force against a portion of a body part).

Regarding claim 10, modified Modarres teaches:
The system of claim 9, wherein the proprioceptive device further includes a sensor configured to detect the first input force based on one of a pressure against the actuator caused by the first input force or a motion of the actuator caused by the first input force (Modarres: see at least [0037], disclosing a sensor 150 that may include measuring the magnitude of touch pressure between the user's body and various parts of the vehicle).

Regarding claim 11, modified Modarres teaches:
The system of claim 1, wherein the proprioceptive device comprises one or more slider mechanisms, pistons, rotatable flaps, or flexible strips (Modarres: see at least [0039], disclosing haptic feedback is created through a flexible surface, i.e. a flexible strip, as shown in Fig. 7B).
Alternatively, slider mechanisms, pistons, rotatable flaps, or flexible strips would have been obvious to one of ordinary skill in the art to utilize as a matter of design choice.  One would have been motivated to make this modification in order to provide alternate input forms for a user, thus increasing convenience and customizability.

Regarding claim 12, Modarres teaches:
A method of interacting with an autonomous vehicle, the method comprising:
detecting a first condition external to the autonomous vehicle (see at least [0048], disclosing the system is configured to monitor environmental information, i.e. information external to the vehicle; see also fig. 4B; [0051], disclosing detecting an approaching vehicle, i.e. a first condition that is a vehicle is approaching);
generating a first proprioceptive output in response to the first condition (see at least [0051], disclosing as a vehicle in the right lane approaches, the haptic output device may increase deformation, i.e. a proprioceptive output), the first proprioceptive output changing a shape of the proprioceptive device (see at least [0039], disclosing haptic feedback is created through methods such as deformation, i.e. a shape of the device is changed, or kinesthetic feedback);
receiving a first input force from the proprioceptive device (see at least [0037], disclosing a sensor 150 that includes an FSR sensor which measures input force. The input/output devices 130 includes the sensor 150, as shown in Fig. 1);
determining a first user input based on the first input force (see at least [0048], disclosing sending a haptic command based on user input, such as pressure information);…
Modarres does not explicitly teach:
and based on the first user input, causing the autonomous vehicle to perform a navigation action.
However, in the same field of endeavor, vehicle control, Hong teaches:
and based on the first user input, causing the autonomous vehicle to perform a navigation action (see at least [0454], disclosing in response to the intensity of the touch force input, the vehicle may decelerate; see also [0359]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Modarres to incorporate control based on input force detection, as taught by Hong.   One would have been motivated to make this modification in order to provide a user with an optional form of control that operates similarly as an actual brake, as taught by Hong in at least [0352], this increasing user convenience.

Regarding claim 13, modified Modarres teaches:
The method of claim 12, wherein generating the first proprioceptive output comprises causing movement of or force against a first portion of a body part in a first direction with a first surface of the proprioceptive device (Modarres: see at least [0039]; [0055]; Figs. 7B, 8B, and 9B, disclosing an actuator that provides kinesthetic feedback, i.e. a force against a portion of a body part).

Regarding claim 14, the claim recites analogous language to claim 2 above, and is therefore rejected under the same premise.

Regarding claim 16, modified Modarres teaches:
The method of claim 12, further comprising generating a second proprioceptive output in response to a second condition, the second proprioceptive output changing a shape of the proprioceptive device (Modarres: [0051], disclosing the amount of deformation, i.e. changing the shape, may decrease in response to detection of a second vehicle v3 moving away from the vehicle v1).

Regarding claim 17, modified Modarres teaches:
The method of claim 16, further comprising receiving a second input force from the proprioceptive device (Modarres: see at least [0037], disclosing measuring the magnitude of touch pressure between the user's body and various parts of the vehicle).

Regarding claim 18, Modarres teaches:
A non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to perform the steps of:
detecting a condition external to the autonomous vehicle (see at least [0048], disclosing the system is configured to monitor environmental information, i.e. information external to the vehicle; see also fig. 4B; [0051], disclosing detecting an approaching vehicle, i.e. a first condition that is a vehicle is approaching);
generating a first proprioceptive output in response to the condition (see at least [0051], disclosing as a vehicle in the right lane approaches, the haptic output device may increase deformation, i.e. a proprioceptive output), the first proprioceptive output changing a shape of the proprioceptive device (see at least [0039], disclosing haptic feedback is created through methods such as deformation, i.e. a shape of the device is changed, or kinesthetic feedback);
receiving a first input force from the proprioceptive device (see at least [0037], disclosing a sensor 150 that includes an FSR sensor which measures input force. The input/output devices 130 includes the sensor 150, as shown in Fig. 1);
determining a first user input based on the first input force (see at least [0048], disclosing sending a haptic command based on user input, such as pressure information);…
Modarres does not explicitly teach:
and based on the first user input, causing the autonomous vehicle to perform a navigation action.
However, in the same field of endeavor, vehicle control, Hong teaches:
and based on the first user input, causing the autonomous vehicle to perform a navigation action (see at least [0454], disclosing in response to the intensity of the touch force input, the vehicle may decelerate; see also [0359]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Modarres to incorporate control based on input force detection, as taught by Hong.   One would have been motivated to make this modification in order to provide a user with an optional form of control that operates similarly as an actual brake, as taught by Hong in at least [0352], this increasing user convenience

Regarding claim 19, modified Modarres teaches:
The non-transitory computer readable medium of claim 18, wherein changing a shape of the proprioceptive device comprises moving one or more moveable elements of the proprioceptive device (Modarres: see at least [0039, 0049, and 0051], disclosing deformation/shape change haptic effects).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Modarres in view of Hong, and further in view of Pertsel et al. (US 10,850,693 B1, hereinafter Pertsel).

Regarding claim 6, modified Modarres teaches:
 The system of claim 3, further comprising a sensor configured to determine a (Modarres: see at least [0048], disclosing capturing a user’s status, e.g. posture and gestures).
Modarres does not explicitly teach determining a size of the body part.
However, in the same field of endeavor, vehicle control, Pertsel teaches determining a size of a body part (see at least Fig. 8; Col. 26, lines 11-25 disclosing determining a body size while in the driver's seat; see also Fig. 1; Col. 3, lines 27-29,  disclosing a camera system 100, i.e. at least a sensor).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Modarres to incorporate detecting a body size, as taught by Pertsel.  One would have been motivated to make this modification in order to easily configure vehicle components, as taught by Pertsel in at least Col. 1, lines 20-38, thus increasing user convenience and comfort.

Regarding claim 15, modified Modarres teaches:
The method of claim 12, further comprising determining a (Modarres: see at least [0048], disclosing capturing a user’s status, e.g. posture and gestures) disposed between one or more first moveable elements of the proprioceptive device and one or more second moveable elements of the proprioceptive device (Modarres: see at least Fig. 7B, element 710; [0055], disclosing haptic devices, i.e. first movable elements, located on the right side of the driver's seat S;  Fig. 9B, element 910, [0055], disclosing haptic devices, i.e. second movable elements, located on the left side of the driver's seat S).
Modarres does not explicitly teach determining a size of the body part.
However, in the same field of endeavor, vehicle control, Pertsel teaches determining a size of a body part (see at least Fig. 8; Col. 26, lines 11-25 disclosing determining a body size while in the driver's seat; see also Fig. 1; Col. 3, lines 27-29,  disclosing a camera system 100).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Modarres to incorporate detecting a body size, as taught by Pertsel.  One would have been motivated to make this modification in order to easily configure vehicle components, as taught by Pertsel in at least Col. 1, lines 20-38, thus increasing user convenience and comfort.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Modarres in view of Hong, and further in view of Mariet et al. (US 10,139,829 B1, hereinafter Mariet).

Regarding claim 20, modified Modarres teaches:
The non-transitory computer readable medium of claim 18, 
Modified Modarres does not explicitly teach:
wherein the condition external to the autonomous vehicle comprises at least one of a vehicle having a speed relative to the autonomous vehicle that exceeds a threshold value and an object disposed outside a navigation path of the autonomous vehicle so that a predicted separation between the object and the autonomous vehicle is less than a threshold value.
	However, in the same field of endeavor, vehicle notification systems, Mariet teaches providing warning information for potentially problematic objects when a threshold condition of a speed of the object and the speed of the vehicle is met (see at least Claim 1; Col. 13, lines 3-5; see also Col. 5, lines 25-28). Mariet also teaches that potentially problematic objects can be those within a projected path of the vehicle or are potentially entering into the path of the vehicle (see at least Col. 6, lines 66-67 through Col. 7, lines 1-5).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the haptic output, as taught by Modarres, to include producing a warning output for potentially problematic objects, as taught by Mariet.  One would have been motivated to make this modification in order to better avoid collisions, thus increasing safety. 

Response to Arguments
Applicant's arguments filed April 28, 2022 have been fully considered but they are not persuasive. 
In regards to Applicant’s arguments that the combination of Modarres and Hong fail to teach every aspect of Claim 1, the Examiner respectfully disagrees.
Applicant’s primary argument is that Modarres does not disclose that the pressure information captured by the strain gauge sensor includes user input. See Applicant’s remarks pg. 7.  However, this is explicitly taught in cited para. [0037] of Modarres (Reproduced below with emphasis added).
[0037] The sensor 150 may include one or more of the following types of sensors. In an embodiment, the sensor 150 may include one or more strain gauge sensors configured to measure the magnitude of touch pressure between the user's body and various parts of the vehicle, such as the seat the user is sitting in, the steering wheel the user is manipulating, etc. In an embodiment, the sensor 150 may include a multi-touch pressure sensor configured to measure the pressure applied to each touch location within the vehicle. In an embodiment, the sensor 150 may include a force-sensitive resistor (“FSR”) sensor configured to measure the force/stress applied the vehicle's control interface…

Examiner asserts that under the current Office policy of broadest reasonable interpretation, “a first input force” may be interpreted to include the magnitude of touch pressure between the user’s body and the seat or force/stress applied to the vehicle’s control interface.
Furthermore, Examiner points to cited para. [0048] of Modarres (Reproduced below with emphasis added).
[0048] … The system also captures the user's status (e.g., sitting posture, gestures, etc.), using one or multiple sensors 150 embedded in the vehicle's interior. In particular, pressure information may be captured using strain gauges or other force transducers, as described above. Depending on the user's input and/or information received, the system 100 may send a certain haptic output command to an organic/deformation haptic output device(s) 160 embedded in the vehicle. The haptic output device(s) 160 receive the command from the processor 110 and produce kinesthetic haptic feedback to the user. The system 100 is configured to monitor environmental information as well as the user's input, posture, and/or gestural interactions in a continuous manner, as long as the system 100 is in an on state.

As shown above, the system of Modarres changes the shape of the haptic output device (i.e. the proprioceptive device) in response to user input and/or pressure information received, thereby reading on the argued limitations.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the cited references do not disclose how to incorporate a touch sensitive display of Hong into the seat of Modarres, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Hong offers an alternative form of control based on input force.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664